Latimee, Judge
(concurring in the result):
I concur in the result.
I do not concur outright for the reason that I prefer not to join in announcing what the Court would do under different facts and circumstances. Moreover, I elect to reserve my ruling on the use of unsworn and self-serving statements of an accused to undercut his plea of guilty merely because they are recorded in a staff judge advocate’s review. It is sufficient for my purpose in the case at bar to say there is nothing disclosed in this entire record which remotely suggests this plea was improvident.